Title: From Thomas Jefferson to David Rittenhouse, 11 April 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Philadelphia Apr. 11. 1793.

I received yesterday your note on the subject of Michaud’s instructions, and think it would be better to have a meeting of the society  that they may accept the charge proposed to them by the subscribers, and may appoint a committee to draw instructions, and a person to collect the fourth of the subscriptions and pay it to Mr. Michaud. My attendance on the society will be precarious, as it must depend on the weather: but I hope you will attend and have the thing done right. I am Dear Sir your’s affectionately

Th: Jefferson

